Citation Nr: 0829262	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-34 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to August 8, 2002, for 
the grant of entitlement to nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In November 2007, the Board remanded this matter to ensure 
compliance with the veteran's request for a hearing before 
the Board.  In May 2008, a Travel Board hearing was conducted 
before the undersigned Veterans Law Judge at the RO.  A copy 
of the hearing transcript was placed in the claims folder.

During the course of this appeal, the veteran has filed 
claims seeking entitlement to service connection for a dental 
disorder (January 2006) and for a psychiatric disorder (to be 
determined). See VA Form 21-4138, dated stamped November 12, 
1998.  He also claimed entitlement to a total disability 
rating based upon individual unemployability as a result of 
service-connected disabilities (February 2006).  These issues 
have not been adjudicated by the RO, and they are hereby 
referred to the RO for development and adjudication as 
appropriate.


FINDINGS OF FACT

1.  On November 12, 1998, the veteran filed a new claim 
seeking entitlement to nonservice-connected pension benefits.

2.  A statement in support of claim, VA Form 21-4138, dated 
April 6, 2000, noted the veteran's request for a status 
update from the RO regarding his claim seeking nonservice-
connected pension filed back in November 1998.

3.  On August 8, 2002, the veteran filed a statement in 
support of claim, VA Form 21-4138, noting that he had not 
received a response to his prior statement, dated April 6, 
2000, which referred to a prior claim which was also "not 
answered by VA."   He then indicated that a new VA Form 21-
0517, Improved Pension Eligibility Verification Report, was 
attached, that he continued to be totally disabled, and that 
he desired to have this claim be given first priority.

4.  In May 2004, the RO issued a rating decision which 
granted entitlement to nonservice-connected pension benefits, 
effective from August 8, 2002.

5.  There is no indication that for a period of 30 days from 
August 9, 2003, the veteran was prevented by a disability 
from applying for VA pension or that he applied for a 
retroactive award within one year of that date.  

6.  There is no indication that the veteran was so 
incapacitated from a physical or mental disability that he 
was prevented from filing a disability pension claim at any 
point in time within one year prior to November 12, 1998.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for an effective date of November 12, 1998, for the 
award of nonservice-connected pension benefits are met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In the present appeal, in the August 2006 statement of the 
case, the RO set forth 
the provisions of 38 C.F.R. § 3.400 and explained the 
criteria governing effective dates for VA disability pension 
(i.e., nonservice-connected pension benefits). See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Moreover, the veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim for 
an earlier effective date, which he and his representative 
have done via written statements and testimony before the 
undersigned.  The Board finds that these actions are 
sufficient to satisfy any 
duties to notify and assist owed the veteran.  As will be 
explained below, the Board is granting an effective date of 
November 12, 1998, for the award of nonservice-connected 
pension benefits, which is the earliest effective date 
permitted by law.  Therefore, the duties to notify and assist 
required by the VCAA are not applicable to the claim on 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Generally, the effective date of an award based on a claim 
for pension shall not be earlier than the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For a 
pension claim received on or after October 1, 1984, the 
effective date will be the date of receipt of the claim.  38 
C.F.R. § 3.400(b)(1)(ii).

An exception to the general rule for pension claims provides 
that if within one year from the date on which the veteran 
became permanently and totally disabled, the veteran files a 
claim for a retroactive award and establishes that a physical 
or mental disability, which was not the result of the 
veteran's own willful misconduct, was so incapacitating that 
it prevented him from filing a disability pension claim for 
at least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, 
the effective date shall be the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(ii)(A).  
Extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).  Nevertheless, with 
regard to disability pension benefits, the effective date 
shall not be prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b).  

The veteran seeks an earlier effective date for the grant of 
nonservice-connected pension benefits.  Pension is payable to 
a veteran who served for 90 days or more during a period of 
war and who is permanently and totally disabled due to 
nonservice-connected disabilities which are not the result of 
the veteran's willful misconduct.  38 U.S.C.A. § 1521 (West 
2002).  

The veteran's report of separation, Form DD 214, shows that 
he served from July 1969 to December 1970.  The Vietnam Era, 
from August 5, 1964 to May 7, 1975, is defined as a period of 
war for VA purposes for all members of the armed forces, 
regardless of the location where they served.  38 C.F.R. § 
3.2(f) (2007).  Accordingly, the veteran's period of service 
qualifies as "active military, naval, or air service" during 
a period of war for VA pension purposes.

Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life. 38 C.F.R. §§ 3.340(b), 4.15 (2007).  A 
veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1) (West 2002 & Supp. 
2007); 38 C.F.R. § 4.15 (2007).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  

Initially, the Board notes that the veteran's original claims 
folder has been lost.  Accordingly, the Board's decision 
herein is based upon a rebuilt claims folder.  Given the 
unavailability of the veteran's original claims folder, to 
include any remaining service medical records, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran. 
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A statement of the case (SOC), dated in May 1996, indicated, 
in pertinent part, that the RO had denied the veteran's claim 
for nonservice-connected pension benefits in an October 1995 
RO rating decision.  The SOC also noted that the veteran 
filed a notice of disagreement with this rating action in 
February 1996.   

A substantive appeal form, VA Form 9, signed and dated by the 
veteran in December 1996, is also included in the claims 
folder.  The Board notes, however, that this appeal would be 
untimely as more than a year had past since the RO's October 
1995 rating decision, and more than two months had past since 
the May 1996 SOC.  See 38 C.F.R. § 20.302(b).  Accordingly, 
the October 1995 rating decision which denied the veteran's 
claim for a nonservice-connected pension benefits is final. 
See 38 U.S.C.A. § 7105.

On November 12, 1998, the veteran filed a new claim seeking, 
in pertinent part, entitlement to nonservice-connected 
pension benefits.

A letter from the veteran's representative to the veteran, 
dated in December 1998, stated, "On September 26, 1997, the 
VA notified you that, unfortunately, they did not receive 
your VA Form 9 until December 12, 1996, which was beyond your 
one year limit of October 30, 1996, therefore, your appeal 
was closed."  The letter also noted that the forms filed by 
the veteran on November 12, 1998, should reopen the veteran's 
case with regards to entitlement to a nonservice-connected 
pension.

A letter from the RO to the veteran, dated in December 1998, 
noted that the RO had received the veteran's claim for 
pension, and that it was being processed.

On a statement in support of claim, VA Form 21-4138, dated 
April 6, 2000, the veteran requested that the RO provide him 
with a status update concerning his claim for entitlement to 
nonservice-connected pension benefits filed back in November 
1998.  In his statement, the veteran indicated that he 
continued to be unable to work and that he was receiving 
disability benefits from the Social Security Administration.

On August 8, 2002, the veteran filed a statement in support 
of claim, VA Form 21-4138, noting that he had no received a 
response to his prior statement, dated April 6, 2000, which 
referred to his prior claim that also was "not answered by 
VA."   He also indicated that a new VA Form 21-0517, 
Improved Pension Eligibility Verification Report, was 
attached; that he continued to be totally disabled; and that 
he wanted this claim to be given first priority.

In May 2004, the RO issued a rating decision which granted 
entitlement to nonservice-connected pension, effective from 
August 8, 2002.  The veteran subsequently filed a timely 
appeal of this decision seeking an earlier effective date, 
prior to August 8, 2002, for the grant of nonservice-
connected pension benefits.

In determining whether there was an earlier claim, the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim was specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Carefully considering the claim for an earlier effective date 
in light of the above, the Board finds that the overall 
evidence tends to support the veteran's contention that he 
filed a claim, which has remained open, for nonservice-
connected pension benefits on November 12, 1998.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b) 
(West 2002) and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Given the evidence noted above, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the RO 
received a claim from the veteran seeking entitlement to a 
nonservice-connected pension benefits on November 12, 1998.  
The record is completely silent as to any subsequent 
adjudication of this issue until the RO's May 2004 rating 
action.  During this time frame, however, the record shows 
that the veteran sought a status update regarding this claim 
in April 2000, and again in August 2002.  Accordingly, 
affording the appellant the benefit of the doubt, the Board 
finds that an effective date of November 12, 1998 (the 
received date stamped by the RO on the statement first 
indicating an intent to apply for VA nonservice-connected 
pension benefits) for the award of nonservice-connected 
pension benefits is warranted.  See 38 C.F.R. § 3.400 (2007).  

In making this determination, the Board notes there is no 
evidence indicating that the veteran was so incapacitated 
from a physical or mental disability that he was prevented 
from filing a disability pension claim at any point in time 
within one year prior to November 12, 1998. 38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. § 3.400(b)(ii)(A).  



ORDER

An effective date of November 12, 1998, for the award of 
nonservice-connected VA pension benefits is granted, subject 
to the legal authority governing the payment of pension 
benefits. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


